DETAILED ACTION

The amendments filed on 12/07/2020 have been entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19-21, 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 10-11, the applicant recites “the latch assembly”. It is not clear if the applicant is referring to the latch assembly of the overshot subassembly or the latch assembly of the head subassembly. The examiner will assume that the applicant is referring to the latter. 
In claim 1, line 16, the applicant recites “a retracted position” and “a deployed position”. It is not clear if these positions are different from the one recited in lines 10-11. The Examiner will assume that the applicant is referring to the same positions. Claims 2-15 are also rejected as being dependent on claim 1. 
In claim 15, line 4, the applicant recites “the latch assembly”. It is not clear if the applicant is referring to the latch assembly of the overshot subassembly or the latch 
In claim 16, lines 11-12, the applicant recites “the latch assembly”. It is not clear if the applicant is referring to the latch assembly of the overshot subassembly or the latch assembly of the head subassembly. The examiner will assume that the applicant is referring to the latter. Claims 17, 19-21, and 24-25 are also rejected as being dependent on claim 16
In claim 16, line 18, the applicant recites “a retracted position” and “a deployed position”. It is not clear if these positions are different from the one recited in lines 11-12. The Examiner will assume that the applicant is referring to the same positions. 
In claim 16, line 29, the applicant recites “a borehole”. It is not clear if the applicant is referring to the same borehole recited in line 23 or a different one. The examiner will assume that the applicant is referring to the same borehole. Claims 17, 19-21, and 24-25 are also rejected as being dependent on claim 16
In claim 21, lines 2 and line 4, the applicant recites “a proximal direction” and “a distal direction”. It is not clear if these directions are different from the directions recited in claim 16. The Examiner will assume that the applicant is referring to the same directions. Claims 24-25 are also rejected as being dependent on claim 21. 
In claim 24, line 2, the applicant recites “a receptacle”. It is not clear if the applicant is referring to the same receptacle in claim 16. The Examiner will assume that the applicant is referring to the same receptacle. Claim 25 is also rejected as being dependent on claim 24.

Allowable Subject Matter

Claims 1-17, 19-21, 24-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to record is

Regarding claims 1 and 16, Attiwell discloses a reverse-circulation drilling assembly (page 17, lines 25-29, page 19, lines 11-13, page 21, lines 10-21} having a longitudinal axis and comprising: an overshot subassembly (300, fig. 10) having a proximal portion (112), a distal portion (134), and a valve assembly (118,120) positioned axially between the proximal and distal portions (see valve openings 138 located under the valve as thy correspond to the valve openings 126 of the fig.8b, for example), wherein the distal portion comprises a connector (136) [latch assembly]; and
a head subassembly having a latch assembly (the part of head subassembly comprising the latch corresponding to fig.4), and a proximal portion that defines a receptacle (connecting to the connector 136 of the overshot) configured to receive a portion of the distal portion of the overshot subassembly (comprising connector 136), wherein the proximal portion of the head subassembly further comprises a latch retracting case (122) that is configured for axial movement relative to the longitudinal axis to effect movement of the latch assembly (132) about and between a retracted position and a deployed position in which the latch assembly engages an inner surface 
Attiwell is silent regarding the fact that the valve of the overshot is a check valve, the overshot comprises a latch assembly, the head subassembly comprises a valve, the retracting case is coupled to the valve assembly and configured to effect movement of the valve assembly about and between a closed position and an open position that permits fluid flow through the head subassembly,
wherein the latch assembly of the overshot subassembly is configured for movement from a retracted position to a deployed position to engage the proximal portion of the head subassembly when the distal portion of the overshot subassembly is received within the receptacle as specifically called for in the claimed combination. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salvador (US 20180171735) discloses a core barrel head assembly including an upper body comprising a central passage. A pair of latches is arranged in the central passage. Each latch pivots about a pivot point at a first end. Each latch includes a latch release at a second end and an outer tube surface engaging surface between the first 
Drenth et al. (US 20140054093) discloses a latch body for use in a drilling head assembly including a fluid control subassembly, a check valve element, and/or a hollow spindle. A distal end portion of the latch body includes a port section that defines a chamber for receiving the check valve element and promoting movement of the check valve element between a blocking position and an open position. The hollow spindle of the fluid control subassembly is operatively coupled to the chamber of the port section and supports the check valve element in the blocking position. A proximal end portion of the latch body supports the fluid control subassembly of the drilling head assembly in an operative position. The latch body includes male protrusions extending inwardly toward and spaced from a longitudinal axis of the latch body. A plurality of channels extend radially outwardly from the longitudinal axis of the latch body, spanning between adjacent male protrusions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1830.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        02/23/2021